Order entered April 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                          ORDER
         We GRANT appellant’s April 13, 2015 motion to amend her brief. We ORDER the

amended brief tendered to this Court by appellant on April 13, 2015 filed as of the date of this

order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE